           Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 1 of 13



UNITED STATES DISTRICT COURT                                                                    1/10/2019
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                    Plaintiff,                          :
                                                                        :   18 Civ. 8175 (ER)
                  -- against --                                         :
                                                                        :   ECF CASE
BARRY C. HONIG, JOHN STETSON,                                           :
MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
MARK GROUSSMAN, PHILLIP FROST,                                          :
ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
TRUST, GRQ CONSULTANTS, INC.,                                           :
HS CONTRARIAN INVESTMENTS, LLC,                                         :
GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
INC., OPKO HEALTH, INC.,                                                :
SOUTHERN BIOTECH, INC., and                                             :
STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                        :
                                    Defendants.                         :
----------------------------------------------------------------------- x


                           FINAL JUDGMENT AS TO PHILLIP FROST

        The Securities and Exchange Commission having filed a Complaint and Defendant Dr.

Phillip Frost having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VII); waived findings of fact and conclusions

of law; and waived any right to appeal from this Final Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act of
          Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 2 of 13



1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2)] in the offer or sale of any security by the use

of any means or instruments of transportation or communication in interstate commerce or by

use of the mails, directly or indirectly to obtain money or property by means of any untrue

statement of a material fact or any omission of a material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 13(d) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(d)] and Rule 13d-1(a)

promulgated thereunder [17 C.F.R. § 240.13d-1(a)] by failing to file with the Commission a

statement containing the information required by Schedule 13D (as provided in 17 C.F.R. §

240.13d-101), within 10 days after acquiring directly or indirectly the beneficial ownership of

more than five percent of any equity security of a class which is specified in Exchange Act Rule

13d-1(i) [17 C.F.R. § 240.13d-1(i)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s




                                                 2
          Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 3 of 13



officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act

[15 U.S.C. §§ 77e(a) and (c)] by, directly or indirectly, in the absence of any applicable

exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                  3
          Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 4 of 13



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock (which is any equity security that

has a price of less than five dollars, except as provided in Rule 3a51-1 under the Exchange Act

[17 C.F.R. § 240.3a51-1]); provided, however, that such bar shall not prohibit Defendant from:

.      (a)     holding or selling the securities of, or providing additional funding to, any issuer

       whose securities are owned by Defendant as of the date of this Final Judgment; provided,

       however, that, any sale of securities hereafter shall be limited to the number of shares of

       such issuer held by Defendant as of the date of this Final Judgment, and, furthermore, for

       any additional funding provided by Defendant hereafter to any such issuer, Defendant

       shall receive debt securities with no current or future equity conversion feature;

       (b)     making recommendations for consideration by management or the Board of

       Directors of OPKO Health, Inc. (“OPKO”) regarding OPKO’s current or future

       investments; or

       (c)     participating in the issuance, offer, purchase, sale, or trading of the securities of

       OPKO, Ladenburg Thalmann Financial Services, Inc., Teva Pharmaceuticals, Inc., Castle

       Brands, Inc., or Vector Group, Ltd.



                                                  4
          Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 5 of 13



                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $433,181.06, representing profits gained as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $90,206.46, and a

civil penalty in the amount of $5,000,000 pursuant to Section 20(d)(2) of the Securities Act [15

U.S.C. § 77t(d)(2)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

Defendant shall satisfy this obligation by paying $5,523,387.52 to the Securities and Exchange

Commission within 14 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Dr. Phillip Frost as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant


                                                  5
          Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 6 of 13



to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                 6
         Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 7 of 13



                                               IX.


       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

        January 10     2019
Dated: ______________, _____

                                             ____________________________________
                                             Edgardo Ramos, U.S.D.J.




                                                7
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 8 of 13
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 9 of 13
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 10 of 13
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 11 of 13
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 12 of 13
Case 1:18-cv-08175-ER Document 77 Filed 01/10/19 Page 13 of 13
